Name: Regulation (EEC) No 2369/72 of the Commission of 10 November 1972 amending Regulation (EEC) Nos 1282/72 and 1717/72 on the sale of butter at a reduced price to the armies of the Member States and to certain institutions and organisations
 Type: Regulation
 Subject Matter: defence;  marketing;  economic geography;  legal form of organisations
 Date Published: nan

 42 Official Journal of the European Communities 11.11.72 Official Journal of the European Communities No L 255/9 REGULATION (EEC) No 2369/72 OF THE COMMISSION of 10 November 1972 amending Regulation (EEC) Nos 1282/72 and 1717/72 on the sale of butter at a reduced price to the armies of the Member States and to certain institutions and organisations THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, States; whereas the present requirement should not be retained in the two Regulations in question; Whereas , also in the interests of consistency, the period of validity of the certificate required for the delivery of butter and for determining the maximum quantities of butter to be allocated, which was fixed in days by Article 4 of Regula ­ tion (*EEC) No 1717/72, should be expressed in months; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products; HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1411/71 ,2 and in particular Article 6 (7) thereof; Having regard to Council Regulation (EEC) No 985/683 of 15 July 1968 laying down general rules for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1075/71 ,4 and in particular Article 7a thereof; Whereas Commission Regulation (EEC) No 1282/725 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces and Commission Regulation (EEC) No 1717/726 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organisations provide that Member States shall take all measures necessary to ensure that these sales are in addition to normal consumption; whereas the provisions of the different Regulations on the sale of butter at a reduced price should be harmonised as far as possible to make them easier to im ­ plement and, to the extent compatible with the proper functioning of such sales , to simplify the administrative provisions required for the application of these Regulations in the Member Article 1 The words 'that sales under Article 1 are in addition to normal consumption and' shall be deleted from Article 4 ( 1 ) of Regulation (EEC) No 1282/72 and Article 2 of Regulation (EEC) No 1717/72. Article 2 'Three months' shall be substituted for 'ninety days' in Article 4 (3) and (4) of Regulation (EEC) No 1717/72. Article 31 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 148 , 3.7.1971 , p . 4. 3 OJ No L 169, 18.7.1968 , p . 1 . 4 OJ No L 116 , 28.5.1971 , p . 1 . 5 OJ No L 142, 22.6.1972, p . 14 . e OJ No L 181 , 9.8.1972, p . 11 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Official Journal of the European Communities 43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1972. For the Commission The President S. L. MANSHOLT !